ACCEPTED
                                                                                                             14-14-01006-CV
                                                                                       FOURTEENTH12/18/2014   9:35:49
                                                                                                          COURT    OF AM
                                                                                                                       APPEALS
                                                                              Chris Daniel - District ClerkHOUSTON,
                                                                                                            Harris County
                                                                                                                        TEXAS
                                                                                                  Envelope   No. 3528648
                                                                                                      12/29/2014   4:28:05 PM
                                                                                                 By: Phyllis  WashingtonPRINE
                                                                                                        CHRISTOPHER
                                                                                          Filed: 12/18/2014 9:35:49 AM CLERK

                                    CAUSE NO. 2014-17076

KARA NGUYEN                                         §            IN THE DISTRICT COURT OF
                                                                                FILED IN
                                                    §                    14th COURT OF APPEALS
Plaintiff,                                          §                       HOUSTON, TEXAS
                                                    §                    12/29/2014 4:28:05 PM
V.                                                  §                HARRIS  COUNTY, TEXAS
                                                                         CHRISTOPHER     A. PRINE
                                                    §                             Clerk
ZIAD AMR, M.D.; ANNA BELCHEVA,                      §
M.D.; JORGE LEIVA, M.D.; ANDRE                      §
ARASH LIGHVANI, M.D.; AND THE                       §
METHODIST HOSPITAL                                  §
                                                    §
Defendants.                                         §              234TH JUDICIAL DISTRICT

                                     NOTICE OF APPEAL

         Pursuant to Texas Rule of Appellate Procedure 25.1, Defendant Houston Methodist

Hospital f/k/a The Methodist Hospital hereby files this notice of appeal and gives notice of its

intent to appeal. Defendant desires to appeal the district court’s Order signed December 15,

2014, together with all written orders, rulings, and rulings by operation of law. This is an

accelerated appeal; it is not a parental termination or child protection case. This accelerated

appeal is taken from the 234th Judicial District Court of Harris County, Texas, the Honorable

Wesley R. Ward presiding, and taken to the First or Fourteenth Court of Appeals in Houston,

Texas.

         As required by the Local Rules for the First and Fourteenth Court of Appeals in Houston,

Texas, I certify that no related case on appeal or original proceeding has been previously filed in

either the First and Fourteenth Court of Appeals.
    Respectfully submitted,

    SCOTT PATTON PC


    By: /s/Dwight W. Scott
    DWIGHT W. SCOTT, JR.
    Texas Bar No. 24027968
    dscott@scottpattonlaw.com
    CAROLYN CAPOCCIA SMITH
    Texas Bar No. 24037511
    csmith@scottpattonlaw.com
    3939 Washington Avenue, Suite 203
    Houston, Texas 77007
    Telephone: (281) 377-3266
    Facsimile: (281) 377-3267

    ATTORNEYS FOR DEFENDANT,
    HOUSTON METHODIST HOSPITAL
    F/K/A THE METHODIST HOSPITAL




2
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document has been served
on all counsel of record via the court’s electronic filing system, on this the 18th day of December
2014.

                                       Gregory Q. Fibich
                                        FIBICH HAMPTON
                                      1150 Bissonnet Street
                                      Houston, Texas 77005
                                      Attorney for Plaintiff

                                        Frank N. Luccia
                                         Joseph I. Balat
                                     LUCCIA & EVANS, LLP
                                 8 Greenway Plaza, Suite 1450
                                     Houston, Texas 77046
                          Attorneys for Defendant Anna Belcheva, MD

                                        Joel Randal Sprott
                                        Diana M. Cavazos
                              SPROTT RIGBY NEWSOM LUNCEFORD
                                    2211 Norfolk, Suite 1150
                                     Houston, Texas 77098
                          Attorneys for Defendant Andre Lighvani, MD

                                        John P. Scott
                       SHEPHERD, SCOTT, CLAWATER & HOUSTON, LLP
                                2777 Allen Parkway, 7th Floor
                                    Houston, Texas 77019
                 Attorneys for Defendants Ziad Amr, MD and Jorge Leiva, MD


                                                 /s/ Dwight Scott
                                                 DWIGHT W. SCOTT, JR.




                                                3